—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered June 10, 1993, convicting him of robbery in the first degree, burglary in the first degree (two counts), burglary in the second degree, and attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim on appeal, we agree with the Supreme Court that the People’s notice pursuant to CPL 710.30 adequately advised the defendant of their intent to introduce his written statement into evidence during the trial. As required pursuant to the statute, the notice informed the defendant of the time and place the written statement was *713made and of the sum and substance of the statement (see, People v Lopez, 84 NY2d 425). Moreover, we find that the defendant was not denied a speedy trial pursuant to CPL 30.30.
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are unpreserved for appellate review, without merit, or do not require reversal. Santucci, J. P., Krausman, Goldstein and Florio, JJ., concur.